ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_01_FR.txt. 34

OPINION INDIVIDUELLE DE M LE JUGE KOROMA
[Traduction]

Une jurisprudence limitée en matière de revision — Revision consistant prin-
cipalement à déterminer ce que la Cour devrait faire à la lumière de faits ou
d'arguments nouveaux — Nécessité d'éclairer le sens de l’article 61 et la juris-
prudence en matière de revision — Revision ne devant pas être considéree
comme une remise en question juridique de la conclusion à laquelle la Cour est
parvenue en se fondant sur des faits connus à l'epoque, mais comme une remise
en question factuelle — Arguments de la République fédérale de Yougoslavie et
de la Bosnie-Herzégovine — Découverte de faits nouveaux en tant qu’élément
essentiel de l'article 61 du Statut — Difficultes soulevées par les conclusions de
la Cour — Distinction entre «faits» et «conséquences» — Admission de la
République fédérale de Yougoslavie en qualité de Membre de l'Orgamsation des
Nations Unies le 1°’ novembre 2000 comme constituant un «fait nouveau» dont
decoulent certaines conséquences — Autres bases de compétence possibles

| Ilest rare que la Cour soit saisie d’une demande en revision d’un de
ses arrêts, ce qui explique que la jurisprudence dans ce domaine soit rela-
tivement limitée On pourra toutefois se référer à la Demande en revision
et en interprétation de l'arrêt du 24 février 1982 en l'affaire du Plateau
continental (Tumsie/Jamahiriya arabe libyenne) (Tunisie c Jamahiriya
arabe libyenne), arrêt, CIJ Recueil 1985 Aussi importe-t-1l que la
Cour, tout en s’efforçant de confirmer l'intégrité de ses décisions, saisisse
les quelques occasions qui lui en sont données pour éclairer le sens de
l’article 61 du Statut, qui régit les demandes en revision, ainsi que sa
Jurisprudence en la matière

2 La procédure de revision prévue à l’article 61 dicte a la Cour la
conduite à tenir lorsque celle-c1 se trouve face à de nouveaux éléments de
preuve ou arguments découverts ou venus au Jour après le prononcé de son
arrêt en l’affaire concernée En d’autres termes, la Cour est appelée à réexa-
miner, à la lumiére de faits ou d’arguments nouveaux, une question qu'elle
a déjà tranchée, dès lors que ces faits ou arguments se révèlent si importants
ou décisifs que la Cour, si elle en avait eu connaissance, serait parvenue à
une décision ou à une conclusion différentes La revision présuppose que,
même s’1l est découvert ultérieurement, le fait existait avant le prononcé de
Parrêt, sans qu'il y ait eu faute 4 l’ignorer La procédure de revision porte
donc essentiellement sur des faits ou arguments nouvellement découverts et
ne consiste pas en une remise en question juridique, en tant que telle, de la
conclusion à laquelle était parvenue la Cour précédemment en se fondant
sur les faits tels qu'ils avaient alors été portés à sa connaissance, quoique le
résultat de cette remise en question pourrait avoir une incidence sur l’arrêt

3 Dans son arrêt rendu en 1996, la Cour avait fondé sa compétence à
l'égard de la requête déposée par la Bosme-Herzégovine sur l’article IX de

31

 
DEMANDE EN REVISION (OP IND KOROMA) 35

la convention pour la prévention et la répression du crime de génocide (la
«convention sur le génocide») La Cour s'était appuyée en cela sur le fait
que la République fédérale de Yougoslavie (RFY) avait formellement
déclaré, le 22 avril 1992, qu’elle demeurait liée par les traités auxquels
l’ancienne République fédérative socialiste de Yougoslavie (RFSY) avait
été partie La Cour avait en outre constaté que la RFY n’avait pas nié être
partie à la convention sur le génocide Aussi était-elle parvenue à la conclu-
sion que la RFY était partie à ladite convention le 20 mars 1993, date de
dépôt de sa requête par la Bosmie-Herzégovine La Cour avait pareillement
conclu que la Bosme-Herzégovine était elle aussi partie à la convention sur
le génocide en vertu de la notification de succession qu’elle avait transmise
à cet égard le 29 décembre 1992 au Secrétaire général des Nations Unies

4 Dans sa requête, la Yougoslavie prétend que la décision de l’Assem-
blée générale d’admettre, le 1°" novembre 2000, la RFY en tant que nou-
vel Etat Membre de l'Organisation des Nations Unies constitue un «fait
nouveau» et que le fait ainsi survenu à cette date est «de nature à exercer
une influence décisive sur la question de la compétence de la Cour ratione
personae à l’égard de la RFY » (requête de la Yougoslavie, p 39, par 23)
La Yougoslavie soutient que

«Comme la qualité de Membre de l'Organisation des Nations
Unies, associée a celle de partie au Statut et a la convention sur le
génocide constituait le seul fondement sur lequel reposait la com-
pétence de la Cour à l'égard de la RFY , le fait que ce fondement
n'existe plus, et qu’on en a la preuve est à l’évidence un élément de
nature à exercer une influence décisive sur la compétence de la Cour
à l'égard de la RFY et appelle donc une revision de l'arrêt du
11 juillet 1996 » (Ibid )

5 La Yougoslavie soutient également que «la Cour n’aurait pas pu se
dire compétente à l'égard de la RFY si celle-ci n’[avait] pas [été], lors du
prononce de l’arrêt, le 11 juillet 1996, membre de l'Organisation des
Nations Unies et partie au Statut et à la convention sur le génocide»
(ibid ) Elle ajoute «Etant donné que, dans l’arrêt du 11 juillet 1996, la
Cour fondait sa compétence sur une seule et unique disposition — l’ar-
ticle IX de la convention sur le génocide —, tout fait nouveau qui démon-
tre que la RFY n’était pas liée et ne pouvait pas être hée par cet article est
déterminant » (Ibid ) La Yougoslavie conclut que le postulat de la conti-
nuité de la qualité de Membre de l'Organisation des Nations Unies et de
son statut de partie à la convention sur le génocide était déterminant, en
l'absence de tout autre élément susceptible de fonder la compétence de la
Cour ratione personae à l'égard de la RFY (ibid, p 51, par 32)

6 La Yougoslavie relève en outre que, «[sjelon l’article XI de la
convention sur le génocide, celle-ci n’est ouverte qu’aux Membres de
l'Organisation des Nations Unies ou aux Etats non membres à qui
l’Assemblée générale a adressé une invitation à signer ou à adhérer»
(ibid, p 9, par 3 c)) Aussi fait-elle observer que la RFY n'aurait pu
devenir partie à la convention sur le génocide sans être Membre de

32

 
DEMANDE EN REVISION (OP IND KOROMA) 36

l'Organisation des Nations Unies ou sans avoir reçu une invitation spé-
ciale à cet effet de la part de l’Assemblée générale (requête de la Yougo-
slavie, p 49, par 31)

7 Pour sa part, la Bosnie-Herzégovine affirme que, quel qu’ait pu être
le statut juridique de la Yougoslavie à l’époque où l’arrêt a été rendu, cet
Etat était — et demeure — hé par ses propres déclarations A ce propos,
la Bosnie-Herzégovine renvoie à «un certain nombre de déclarations
dénuées d’ambiguité par lesquelles la Yougoslavie reconnaissait être
Membre des Nations Unies et partie à la convention sur le génocide»
(observations écrites de la Bosnie-Herzégovine, p 35, par 49) La Bos-
nie-Herzégovine fait en sus valoir que, tant la Cour qu’elle-méme ayant
accordé crédit aux assertions de la Yougoslavie, cette dernière se trouve
empêchée par voie d’estoppel d’adopter une position qui contredirait ses
déclarations précédentes

8 Conformément à la Jurisprudence, et comme 1l a été dit plus haut, la
découverte de faits nouveaux constitue une condition préalable à toute
revision Il s’agit également d’une condition fondamentale pour pouvoir
se prononcer sur la demande et déterminer si l'admission de la RFY en
tant que nouveau Membre de l’Orgamsation des Nations Unies, le
1° novembre 2000, constitue ou non un fait nouveau au sens de l’ar-
ticle 61 du Statut, fait qui doit avoir existé, mais avoir été inconnu, avant
le prononcé de l’arrêt

9 Cest vues dans ce contexte que certaines des conclusions de l’arrêt
suscitent en moi quelque embarras Embarras, par exemple, parce que la
Cour a indiqué, sans défimr ce qu’elle estimait devoir être considéré
comme un fait «nouveau» au sens de l’article 61, que, si le fait s’est pro-
duit plusieurs annees après un arrêt, 11 ne peut s’agir d’un fait nouveau au
sens de l’article 61, quelles que soient ses conséquences juridiques Cette
proposition est certes exacte d’un point de vue strictement Juridique, mais
la question sur laquelle la Cour devait se prononcer était notamment celle
de savoir si la Yougoslavie était ou non Membre de l'Organisation des
Nations Unies avant le 1% novembre 2000 La Cour avait elle-même
reconnu auparavant, dans son arrêt de 1996, que le statut de la RFY vis-
à-vis de l'Organisation des Nations Unies ne laissait pas de susciter des
«difficultés juridiques» Dans ces conditions, il est abusif et par trop
superficiel de rejeter l’adhésion de la RFY à l'Organisation des Nations
Unies en novembre 2000 et ses conséquences Juridiques comme un simple
fait intervenu plusieurs années après le prononcé de Parrét Que la résolu-
tion 55/12 adoptée le 1° novembre 2000 par l’Assemblée générale ait
entraîné l’adhésion de la RFY à l'Organisation des Nations Unies ne
constitue pas un simple fait ou événement, mais un fait ou événement qui
a eu certaines conséquences II convient de rappeler que la Cour, en fon-
dant son arrêt de 1996 sur la déclaration de la RFY en date du 22 avril
1992 dans laquelle cette dernière affirmait demeurer liée par les traités
auxquels l’ancienne République fédérative socialiste de Yougoslavie avait
été partie, avait de ce fait considéré la RFY comme Membre de l’Orga-
nisation des Nations Unies, dans l’hypothèse contraire, la declaration de

33

 
DEMANDE EN REVISION (OP IND KOROMA) 37

la RFY n’aurait pu constituer à elle seule, d’un point de vue juridique,
une base suffisante pour reconnaître à la RFY la qualité de partie à la
convention sur le génocide — or, telle est la seule base sur laquelle la
Cour a fondé sa compétence Dès lors, l’admussion de la RFY en qualité
de Membre de l’Orgamsation des Nations Unies, le 1° novembre 2000,
donne à penser qu'elle ne l’était pas en 1996 et n’était en conséquence pas
partie à la convention sur le génocide, la base sur laquelle la Cour fondait
sa compétence n’existe donc plus Il est regrettable que la Cour ait choisi
de ne pas traiter ces questions cruciales, soulevées dans la requête et lors
des audiences, préférant déclarer que les conséquences que la RFY enten-
dait tirer de faits survenus en 2000, a les supposer établies, «ne sauraient
être regardées comme des faits au sens de l’article 61» (arrêt, par 69)

Mais les conséquences sont loin de ne pas avoir été établies au contraire,
c’est parce que la RFY est devenue Membre des Nations Unies qu’elle a
accédé à la convention sur le génocide en mars 2001, après avoir reçu une
lettre du conseiller juridique des Nations Unies lu demandant d’entre-
prendre, en sa qualité d’Etat successeur, toutes les formalités convention-
nelles nécessaires Malgré tout cela, la Cour a cru pouvoir conclure «qu’il
n’a[vait] pas été établi que la requête de la RFY reposerait sur la décou-
verte «d’un fait» qui, «avant le prononcé de l’arrêt, était inconnu de la
Cour et de la Partie qui demande la revision »» (arrêt, par 72), et ce bien
qu’elle eût relevé plus tôt que les difficultés concernant le statut de la
RFY, survenues entre l’adoption de la résolution 47/1 par l’Assemblée
générale et l'admission de la RFY à l'Organisation des Nations Unies le
1 novembre 2000, découlaient de ce que, même s1 la prétention de la
Yougoslavie à assurer la continuité de la personnalité juridique interna-
tionale de la RFSY n'était pas «généralement acceptée», les consé-
quences précises de cette situation étaient déterminées au cas par cas La
Cour est allée jusqu’à dire que «Pour «mettr[e] fin à la situation créée par
la résolution 47/1», la RFY devait présenter une demande d'admission à
l'Organisation des Nations Umies comme l’avaient fait les autres Répu-
bliques composant la RFSY » (Arrêt, par 70, les italiques sont de moi )
La Cour a déclaré qu’elle avait connaissance de tous ces éléments, mais
que ce qui demeurait mconnu en juillet 1996 était la réponse à la question
de savoir quand la RFY présenterait une demande d'admission à l’Orga-
nisation des Nations Unies et quand cette demande serait accueillie, met-
tant ainsi un terme à la situation créée par la résolution 47/1 de l’Assem-
blée générale Le moins que l’on puisse dire, c’est que cette position porte
en elle non seulement une contradiction, mais aussi une conséquence juri-
dique inéluctable qui vicie gravement le présent arrét Tout d’abord, la
Cour n’est pas en mesure d’affirmer, comme elle l’a laissé entendre, que si la
RFY avait présenté une demande d’admussion, celle-ci aurait été automa-
tiquement approuvée car, comme elle l’a dit elle-même, les conséquences
de la situation de la RFY étaient déterminées au cas par cas, ensuite,
compte tenu des circonstances qui régnaient à l’époque, il ne pouvait y
avoir nulle certitude quant à l’issue de cette demande Dans sa résolu-
tion 777 (1992), le Conseil de sécurité s’exprima de la manière suivante

34

 
DEMANDE EN REVISION (OP IND KOROMA) 38

«la République fédérative de Yougoslavie (Serbie et Monténégro) ne
peut pas assurer automatiquement la continuité de la qualité de
Membre de l’ancienne République féderative socialiste de Yougo-
slavie aux Nations Unies et par conséquent [le Conseil de sécurité]
recommande à l’Assemblée générale de décider que la République
fédérative de Yougoslavie (Serbie et Monténégro) devrait présenter
une demande d’adhésion aux Nations Unies »

Il est pour le moins contestable de prétendre que l'issue d’une telle
demande était connue Ce qui est en revanche incontestable, c’est que,
comme la RFY l’a indiqué dans sa requête, «[Il’admission de la RFY à
l'Organisation des Nations Unies en tant que nouveau Membre lève les
ambiguités et Jette un nouvel éclairage sur sa qualité de Membre de
l'Organisation des Nations Unies et de partie au Statut et à la convention
sur le génocide» (requête de la Yougoslavie, p 39, par 23)

10 Conscient que la présente affaire soulève des questions très épi-
neuses, je crains néanmoins que les réponses fournies ne se limitent à
éluder la question et ne supportent pas un examen approfondi A ce
propos, l'examen de l’article 61 et la manière dont 1l a été appliqué à
cette affaire laissent grandement à désirer, d’où les doutes et appré-
hensions que J'éprouve concernant l’arrêt

il Selon moi, lorsqu'une demande en revision est présentée en vertu
de l’article 61 et que se sont produits des faits nouveaux d’une impor-
tance telle qu'ils justifient la revision d’une décision ou d’une conclusion
de la Cour, celle-c1 devrait y faire droit Pareille demande ne saurait être
considérée comme remettant en question le fondement juridique de la
décision même déjà rendue par la Cour, cette décision se fondant sur les
faits tels qu’ils étaient alors connus J’estime que l’admussion de la RFY à
l'Organisation des Nations Unies en tant que nouveau Membre, en
novembre 2000, a nécessairement des conséquences juridiques pour l’arrêt
que la Cour a rendu sur cette question en juillet 1996

12 A mon sens, la compétence de la Cour aurait pu être fondee sur
des bases Juridiques plus solides

(Signé) Abdul G Koroma

35

 
